Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-30-21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Locke (US 20180250452 A1), which teaches the newly added limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 6-7, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas (US 20150269907 A1) in view of Locke (US 20180250452 A1).
Regarding claim 1, Hadas teaches a method for adjusting display brightness of a display device (abstract), comprising: acquiring light intensity information around the display device and motion information of the display device; determining, according to the motion information, whether motion parameters in a preset duration are below a preset threshold; and if the motion parameters are below the preset threshold, determining to adjust the display brightness of the display device according to the light intensity information (e.g. Sensor 130 may be one or more of an ambient light sensor 432, a camera 434 pointing either to the user's face and/or in any other direction, an accelerometer 436, and/or a gyroscope 438, or any other sensor capable of providing information which can be used for this purpose. Sensor 130 may generate parameter data 464. Display intensity adjustment techniques 126 may be based on values of parameter data 464. Parameter data 464 may be based on, for example, the amount of ambient light detected by ambient light sensor 432, images captured by camera 434, a motion of device 110 as detected by accelerometer 436 and/or gyroscope 438, etc….If processor 112 determines device 110 is accelerating, and the amount of acceleration exceeds a threshold, display intensity adjustment technique 126 may adjust the amount of intensity of display 140. Display intensity adjustment techniques 126 may be applied based on the amount of the acceleration. A relatively larger acceleration may result in a bigger decrease to the amount of intensity of display 140… Therefore, display intensity adjustment technique 126 may be applied to further decrease the amount of intensity of display 140. If processor 112 determines that device 110 is no longer accelerating, the amount of intensity of display 140 may be restored to the amount of intensity prior to the adjustment. Different levels of this technique may correspond to reducing the intensity by different percentages, or initiating intensity reduction at reduced accelerations or at reduced period in acceleration before initiating intensity reduction- para. 30, 38-39 and 44). Hadas clearly teaches sensors for detecting parameters such as ambient light and motion. Display intensity adjustment is based on this parameter data (para. 30, 38 and fig. 4: sensors 432, 434, 436 and 438). Firstly, Hadas clearly teaches smaller and larger thresholds: “If processor 112 determines that device 110 is no longer accelerating, the amount of intensity of display 140 may be restored to the amount of intensity prior to the adjustment. Different levels of this technique may correspond to reducing the intensity by different percentages, or initiating intensity reduction at reduced accelerations or at reduced period in acceleration before initiating intensity reduction” (para. 38). Additionally, Hadas clearly teaches motion and ambient parameters can be used together to adjust display intensity (e.g. Sensor 130 may be one or more of an ambient light sensor 432…an accelerometer 436, and/or a gyroscope 438…Sensor 130 may generate parameter data 464. Display intensity adjustment techniques 126 may be based on values of parameter data 464. Parameter data 464 may be based on, for example, the amount of ambient light detected by ambient light sensor 432…a motion of device 110 as detected by accelerometer 436 and/or gyroscope 438, etc.- para. 30). Hadas clearly implies by stating “and/or”, that all sensors can be used individually or in combination to generate an optimal display adjustment. This is simple common sense to one skilled, utilizing all sensor data available to achieve optimal display results. Also, Hadas teaches the general concept of adjustments based on exceeding a motion threshold, which would read on “below the preset threshold” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980). It is an obvious variation to one skilled to set the threshold to any value. One of ordinary skill in the art could have a reasonable expectation of success to combine data from multiple sensors as suggested by Hadas. The motivation being to utilize all available sensor data to generate the optimal display according to the user environment.
Hadas fails to explicitly teach if the motion parameters are not below the preset threshold determining not to adjust the display brightness of the display device according to the light intensity information.
In the same field of motion sensors, Locke teaches if the motion parameters are not below the preset threshold determining not to adjust the display brightness of the display device (e.g. At block 306, if an activity signal is less than an activity threshold, the controller 110 can enter a sleep mode at block 308. For example, the controller 110 may reduce therapy pressure in a sleep mode. A sleep volume may also be set in a sleep mode. For example, the controller 110 can adjust the volume of audible alarms of the therapy system 100 to one-half the volume of the audible alarms in an active mode. At block 312, system lighting can also be reduced. For example, the controller 110 can adjusts the backlight of the user interface 128 and the intensity of any indicators or other devices of the therapy system 100 that emit light to one-half the normal operating intensity…If the activity intensity is less than or equal to the activity threshold, the process follows the NO path to block 322. At block 322, the process holds for a hold time period, then returns to block 318. At block 330, if the activity intensity is greater than the activity threshold, the process continues on the YES path to block 324 and follows the process described above- para. 73, 76, 78 and fig. 4). Locke clearly teaches adjusting lighting based on motion thresholds (fig. 4 #330). The YES/NO blocks at #330 and #322 show a HOLD condition, which reads on “determining not to adjust the display brightness” as claimed. Also, Locke teaches adjustments based on exceeding a motion threshold, which would read on “not below the preset threshold” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
Regarding claim 2, see the rejection of claim 1 above. Hadas further teaches wherein the motion parameters include one or more of acceleration (para. 38). Since the claim states “one or more of”, only one condition needs to be met.
Claims 6-7 recites similar limitations as claims 1-2 above, but in apparatus form. Therefore, the same rationale used in regards to claims 1-2 is incorporated herein. Furthermore, Hadas teaches an apparatus to carry out the invention (para. 16 and fig. 4).
Claims 11-12 recites similar limitations as claims 1-2 above, but in device form. Therefore, the same rationale used in regards to claims 1-2 is incorporated herein. Furthermore, Hadas teaches a headset device to carry out the invention (para. 70).
Claim 16 recites similar limitations as claim 1 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim 1 is incorporated herein. Furthermore, Hadas teaches a computer readable medium (para. 62).


Claim(s) 3-5, 8-10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadas (US 20150269907 A1) as applied to claim 1 above, in view of Diefenbaugh (US 20110050719 A1).
Regarding claim 3, see the rejection of claim 1 above. As can be seen above, Hadas teaches all the limitations of claim 3 except wherein said adjusting the display brightness of the display device according to the light intensity information includes: determining a light intensity interval to which the light intensity information around the display device belongs; and determining a brightness coefficient of the light intensity interval to which the light intensity information belongs according to a preset mapping relationship between the light intensity interval and the brightness coefficient.
In the same field of display brightness, Diefenbaugh teaches wherein said adjusting the display brightness of the display device according to the light intensity information includes: determining a light intensity interval to which the light intensity information around the display device belongs; and determining a brightness coefficient of the light intensity interval to which the light intensity information belongs according to a preset mapping relationship between the light intensity interval and the brightness coefficient (e.g. FIG. 1 illustrates one embodiment of an inventive response model. The vertical axis represents ambient light levels measured in lux. The horizontal axis represents display brightness adjustments as percentages of a reference display brightness. The curve defines particular brightness adjustments for particular ambient light levels. Alternate embodiments may use any number of different scales and units to represent ambient light levels and display brightness adjustments. In the illustrated embodiment, if an ambient light sensor measures 500 lux, the corresponding brightness adjustment is 10%. That is, the response model indicates that the display brightness can be increased by 10% of the reference brightness level. If the ambient light measurement drops down to zero lux, the minimum limit on the display brightness adjustment is -30%. On the other end of the response curve, if the ambient light rises above about 1500 lux, the maximum limit on the display brightness adjustment is 50%- para. 30-31 and fig. 1). The LUX measurements of Fig. 1 are analogous to “light intensity intervals” that are mapped to the brightness adjustment percentages which are analogous to “brightness coefficients” as claimed. One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems adjust display brightness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Hadas with the features of mapping adjustment values as taught by Diefenbaugh. The motivation would have been to improve the quality and readability of a display (para. 32).
Regarding claim 4, see the rejection of claim 3 above. Hadas as modified by Diefenbaugh further teaches wherein, the light intensity interval comprises an indoor light intensity interval and an outdoor light intensity interval; and the outdoor light intensity interval comprises a sunny interval and a cloudy interval (e.g. in a typical office environment, ambient light may measure in the 300 lux range. In this environment, some users may perceive a 20 or 30 lux fluctuation as a meaningful change in brightness, making a display harder or easier to see. Other users may be able to notice a meaningful change of just 10 lux. Outside, ambient daylight may fluctuate in the 10,000 to 30,000 lux range. A 20 or 30 lux fluctuation in this brighter environment would probably be imperceptible to virtually all users, and would have little or no effect on the readability of a display- para. 8 and 34). Diefenbaugh describes a fluctuation in ambient daylight of 10,000 to 30,000 lux range, this implies and would read on the claimed sunny and cloudy intervals. It would be obvious and makes common sense if a user carried their mobile device outside on a sunny day or a rainy day, the LUX measurements would be different. Also, the LUX chart of Diefenbaugh reads on the limitations of claim 4 being as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering, the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Regarding claim 5, see the rejection of claim 4 above. Hadas as modified by Diefenbaugh further teaches wherein the sunny interval comprises an away-from-sun interval and a facing-sun interval (e.g. The user holding a mobile device can simply face north, south, east or west, or any direction, to satisfy the conditions of claim 5. The same rationale used to reject claim 4 above is incorporated herein.
Claims 8-10 recite similar limitations as claims 3-5 above, but in apparatus form. Therefore, the same rationale used in regards to claims 3-5 is incorporated herein. Furthermore, Hadas teaches an apparatus to carry out the invention (para. 16 and fig. 4).
Claims 13-15 recites similar limitations as claims 3-5 above, but in device form. Therefore, the same rationale used in regards to claims 3-5 is incorporated herein. Furthermore, Hadas teaches a headset device to carry out the invention (para. 70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613